Title: To Alexander Hamilton from Aaron Ogden, 28 March 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz. Town March 28. 1800
          
          Yours of the 25th. I have received by the Mail of this day.
          I presume, you did not, at the moment, recollect that the 7th. Section of the "Act for better organizing of the troops of the United States" provides, that no officer shall be appointed Quarter Master of Brigade, who, when appointed, shall be of a rank higher than that of a first Lieutenant, and that under this consideration Captain Meigs might be out of question as to that station.
          I have the honor to be with the utmost respect your oblidged & very hum servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        